Citation Nr: 0027559	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-11 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's hypertension is not manifested by diastolic 
pressure that is predominantly 110 or more, or systolic 
pressure that is predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

In this case, the RO, in a March 1998 rating decision, 
granted service connection for hypertension and assigned a 10 
percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 
7101, effective from August 1997.  This evaluation has since 
remained in effect and is at issue in this case.  

Under Diagnostic Code 7101, a 10 percent evaluation is 
warranted for hypertension with diastolic pressure that is 
predominantly 100 or more; systolic pressure that is 
predominantly 160 or more; or a history of diastolic pressure 
that was predominantly 100 or more, with continuous 
medication for control.  A 20 percent evaluation is warranted 
for diastolic pressure that is predominantly 110 or more, or 
systolic pressure that is predominantly 200 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater, with diastolic 
blood pressure that is less than 90 millimeters.  Id.

In this case, the claims file includes recent VA medical 
records, dated from July through December of 1998, but the 
blood pressure readings contained therein reflect neither 
diastolic pressure of 110 or more nor systolic pressure of 
200 or more.  Similarly, the veteran's January 1999 VA 
hypertension examination revealed an initial blood pressure 
reading of 155/94 in the sitting position, a second blood 
pressure reading of 168/78 in the sitting position, a reading 
of 152/82 while he was lying down, and a reading of 160/82 in 
the standing position.  Chest x-rays revealed no acute 
cardiopulmonary process.  In short, these readings do not 
reflect that the criteria for an evaluation in excess of 10 
percent for hypertension under Diagnostic Code 7101 have been 
met.  Moreover, as the veteran has not been diagnosed with 
hypertensive heart disease (as opposed to his current 
diagnosis of hypertension), the provisions of Diagnostic Code 
7007 are not for application.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
hypertension.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b), all doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, as the preponderance 
of the evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected hypertension has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

